Opinión particular disidente en parte del
Juez Asociado Señor Díaz Cruz.
San Juan, Puerto Rico, a 17 de abril de 1980
Me uno a la disidencia del Juez Presidente predicada *634sobre la vigencia en Puerto Rico del dictamen del Tribunal Supremo federal en materia de aborto. Mi razón de cons-ciencia hubiese sostenido la legislación puertorriqueña (1) sobre aborto que permite intervención con el misterio de la vida únicamente cuando haya un riesgo para la salud de la madre, mas la doctrina constitucional que nos obliga anula y desplaza la ley local.
No puede afirmarse que los Arts. 266 y 91 del Código Penal de 1937 y 1974 y la Ley Núm. 136 de 15 mayo de 1937 guardan alguna armonía con la citada jurisprudencia norteamericana. La disposición central de nuestro estatuto prohibiendo el aborto “excepto el caso de que fuere necesario para salvar [la vida de la mujer]” (Art. 266, Código Penal de 1937); o “salvo indicación terapéutica hecha por médico . . . con vista a la conservación de la salud o vida” [Ley Núm. 136 de 15 mayo, 1937 (33 L.P.R.A. sec. 1051)] y Art. 91, Código Penal de 1974 (33 L.P.R.A. see. 4010) coincide con el texto de la Ley de Georgia: “26-1202. Exception, (a) Sec. 26-1201 [definition of crime] shall not apply to an abortion performed by a physician duly licensed to practice medicine and surgery pursuant to Chapter 84-9 or 84-12 of the Code of Georgia of 1933, as amended, based upon his best clinical judgment that an abortion is necessary because: (1) A continuation of the pregnancy would endanger the life of the pregnant woman or would seriously and permanently injure her health; . . .” anulada en Doe v. Bolton, 410 U.S. 179, 202 (1973), al sostenerse que en el primer trimestre del embarazo prevalece intocable e incuestionable la decisión de la mujer sobre terminación al mismo, y que su libre albedrío no puede *635sujetarse a condición alguna, aunque esa condición sea la previa determinación médica (2) de que el aborto es necesario para preservar la salud o la vida de la madre. El lenguaje del Tribunal Supremo federal es enfático: . . ‘For the stage prior to approximately the end of the first trimester, the abortion decision and its effectuation must be left to the medical judgment of the pregnant woman’s attending physician’ without interference from the State.” Roe v. Wade, 410 U.S. 113, 164 (1973), ratificado en Planned Parenthood of Central Missouri v. Danforth, 428 U.S. 52, 61 (1976).
A1 resolver que el interés legítimo del Estado en la salud de la madre no alcanza el punto de intervención obligada (compelling point) hasta que haya transcurrido el primer trimestre, expresó el Tribunal Supremo federal: “This means, on the other hand, that, for the period of pregnancy prior to this ‘compelling’ point, the attending physician, in consultation with his patient, is free to determine, without regulation by the State, that, in his medical judgment, the patient’s pregnancy should be terminated. If that decision is reached, the judgment may be effectuated by an abortion free of interference by the State. With respect to the State’s important and legitimate interest in potential life, the ‘compelling’ point is at viability. This is so because the fetus then presumably has the capability of meaningful life outside the mother’s womb. State regulation protective of fetal life after viability thus has both logical and biological justifications. If the State is interested in protecting fetal life after viability, it may go so far as to proscribe abortion during that period, except when it is necessary to preserve the life or health of the mother.” Roe v. Wade, supra, pág. 163.
No cabe, por tanto, sostener la constitucionalidad de nuestra legislación y de paso atribuirle una laxitud y permisi-bilidad extraña por completo a su contenido moral y al concepto de derecho de libertad íntima que en ella vertió *636nuestra Asamblea Legislativa autorizando el aborto en toda etapa única y exclusivamente cuando lo exigiere la preserva-ción de la vida o salud de la mujer. Nuestra ley permite el aborto por excepción: “excepto el caso de que fuere necesario para salvar su vida”; “salvo indicación terapéutica . . . con vista a la conservación de la salud o vida”. Por el contrario, el concepto de excepción ha sido desterrado de la doctrina constitucional que prevalece. Repudia todo elemento de permiso del Estado o consentimiento de terceras personas y eleva la decisión de la mujer para terminar el embarazo en esos primeros noventa días a derecho fundamental, parte y sustancia de su derecho de libertad íntima ante el cual cede hasta el interés del Estado en conservar la integridad de la familia. Ha dicho el Tribunal Supremo federal: “Moreover, we recognize that the decision whether to undergo or to forgo an abortion may have profound effects on the future of any marriage, effects that are both physical and mental, and possibly deleterious. Notwithstanding these factors, we cannot hold that the State has the constitutional authority to give the spouse unilaterally the ability to prohibit the wife from terminating her pregnancy when the State itself lacks that right.” Planned Parenthood of Central Missouri, supra, a la pág. 70.
He preferido citar al Tribunal Supremo federal en su propio lenguaje para demostrar que habiéndose anulado en Doe v. Bolton y Roe v. Wade un estatuto similar al nuestro, incide quien lee la jurisprudencia norteamericana como expresión reconciliable con nuestra legislación sobre la materia.
—O—

(1) El derecho de libertad íntima nace del recóndito fondo moral, emotivo y tradicional del pueblo, parte esencial de su idiosincrasia y crisol de su personalidad. El punto hasta el que pueda llegar una persona en ejercicio de su libérrima voluntad sin contravenir las reglas y leyes en las cuales la sociedad a que pertenece ha enmarcado sus propios e inmanentes principios de moral y de orden público, es cuestión a definirse localmente. “It is neither realistic nor constitutionally sound to read the First Amendment as requiring that the people of Maine or Mississippi accept public depiction of conduct found tolerable in Las Vegas or New York City.” Miller v. California, 413 U.S. 15, 32 (1973).


(2) En el caso que hoy nos ocupa no hay constancia en récord de que dicha determinación precediera a la práctica del aborto.